 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7086 Page 1 of 18




                                                 Lee Gelernt*
 1
     JOSEPH H. HUNT                              Judy Rabinovitz*
 2   Assistant Attorney General                  Anand Balakrishnan*
     SCOTT G. STEWART                            AMERICAN CIVIL LIBERTIES
 3
     Deputy Assistant Attorney General           UNION FOUNDATION
 4   WILLIAM C. PEACHEY                          125 Broad St., 18th Floor
 5   Director                                    New York, NY 10004
     Office of Immigration Litigation            T: (212) 549-2660
 6   WILLIAM C. SILVIS                           F: (212) 549-2654
 7   Assistant Director                          lgelernt@aclu.org
     Office of Immigration Litigation            jrabinovitz@aclu.org
 8   SARAH B. FABIAN                             abalakrishnan@aclu.org
 9   Senior Litigation Counsel
     NICOLE MURLEY                               Bardis Vakili (SBN 247783)
10   Trial Attorney                              ACLU FOUNDATION OF
11   Office of Immigration Litigation            SAN DIEGO & IMPERIAL
     U.S. Department of Justice                  COUNTIES
12   Box 868, Ben Franklin Station               P.O. Box 87131
13   Washington, DC 20442                        San Diego, CA 92138-7131
     Telephone: (202) 532-4824                   T: (619) 398-4485
14   Fax: (202) 616-8962                         F: (619) 232-0036
15                                               bvakili@aclusandiego.org
   ADAM L. BRAVERMAN
16 United States Attorney                        Stephen B. Kang (SBN 292280)
17 SAMUEL W. BETTWY                              Spencer E. Amdur (SBN 320069)
   Assistant U.S. Attorney                       AMERICAN CIVIL LIBERTIES
18 California Bar No. 94918                      UNION FOUNDATION
19 Office of the U.S. Attorney                   39 Drumm Street
   880 Front Street, Room 6293                   San Francisco, CA 94111
20 San Diego, CA 92101-8893                      T: (415) 343-1198
21 619-546-7125                                  F: (415) 395-0950
   619-546-7751 (fax)                            skang@aclu.org
22                                               samdur@aclu.org
23 Attorneys for Federal Respondents-
   Defendants                                    Attorneys for Petitioners-
24                                               Plaintiffs
25                                               *Admitted Pro Hac Vice
26
27
28
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7087 Page 2 of 18




 1
                                UNITED STATES DISTRICT COURT
 2                            SOUTHERN DISTRICT OF CALIFORNIA
 3
     MS. L, et al.,                                     Case No. 18cv428 DMS MDD
 4
 5                    Petitioners-Plaintiffs,
                                                        JOINT STATUS REPORT
 6         vs.
 7
   U.S. IMMIGRATION AND CUSTOMS
 8 ENFORCEMENT, et al.,
 9
                      Respondents-Defendants.
10
11
12         The Court ordered the parties to file a joint status report (“JSR”) by 3:00 pm

13 on July 11, 2019, in anticipation of the status conference scheduled at 1:00 pm on
14
     July 12, 2019. The parties submit this joint status report in accordance with the
15
16 Court’s instruction.
17 I.      DEFENDANTS’ POSITIONS
18
        A. Update on Reunifications for the Original Class Period
19
20         As of July 7, 2019, Defendants have discharged 2,778 of 2,814 possible

21 children of potential class members for the original class period. That is, Defendants
22
   have discharged 2,778 of the 2,814 possible children of potential class members who
23
24 were in the care of the Office of Refugee Resettlement (ORR) as of June 26, 2018.
25 See Table 1: Reunification Update. This is an increase of five discharges reported
26
   in Table 1 since the JSR filed on June 6, 2019. See ECF No. 422. The five children
27
28

                                                1                           18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7088 Page 3 of 18



     had parents who are out of the class, and were discharged under other appropriate
 1
 2 circumstances, such as discharges to sponsors.
 3
           Currently, there is one child of a class member from the original class period
 4
 5 who remains in ORR care and is proceeding towards reunification or other
 6 appropriate discharge. This child has a parent who departed from the United States,
 7
     but the Steering Committee has advised that resolution of parental preference will
 8
 9 be delayed. Defendants are supporting the efforts of the Steering Committee to
10 obtain a statement of intent from the parent. Once Defendants receive notice from
11
     the Steering Committee, Defendants will either reunify the child or move him into
12
13 the TVPRA sponsorship process, consistent with the intent of the parent.
14         The current reunification status for the 2,814 children ages 0 through 17 for
15
     the original class period, who have been the focus of Defendants’ reporting to date,
16
17 is further summarized in Table 1. The data in Table 1 reflects approximate numbers
18 on these children maintained by ORR at least as of July 7, 2019. These numbers are
19
   dynamic and continue to change as more reunifications, determinations on class
20
21 membership, or discharges occur.
22                            Table 1: Reunification Update
23                                                            Phase 2
                     Description                    Phase 1
24                                                  (Under 5) (5 and Total
                                                              above)
25   Total number of possible children of          107             2707        2814
     potential class members
26                                Discharged Children
     Total children discharged from ORR care:      107             2671        2778
27
28

                                              2                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7089 Page 4 of 18




 1   • Children discharged by being reunified       82       2085     2167
       with separated parent
 2   • Children discharged under other
 3     appropriate circumstances (these include
       discharges to other sponsors [such as        25        586      611
 4     situations where the child’s separated
 5     parent is not eligible for reunification] or
       children that turned 18)
 6                       Children in ORR Care, Parent in Class
 7   Children in care where the parent is not
     eligible for reunification or is not available   0        1        1
 8   for discharge at this time:
 9   • Parent presently outside the U.S.             0          1       1
10          o Steering Committee has advised         0          1       1
               that resolution will be delayed
11
     • Parent presently inside the U.S.              0          0       0
12          o Parent in other federal, state, or
                                                     0          0       0
               local custody
13
            o Parent red flag case review            0          0       0
14             ongoing – safety and well being
15                      Children in ORR Care, Parent out of Class
     Children in care where further review shows
16   they were not separated from parents by         0          6       6
     DHS
17   Children in care where a final determination
     has been made they cannot be reunified          0         13      13
18   because the parent is unfit or presents a
     danger to the child
19   Children in care with parent presently
     departed from the United States whose           0         14      14
20   intent not to reunify has been confirmed by
     the ACLU
21   Children in care with parent in the United
22   States who has indicated an intent not to       0          1       1
     reunify
23   Children in care for whom the Steering
     Committee could not obtain parental             0          1       1
24   preference

25
26
27
28

                                                3                   18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7090 Page 5 of 18



        B. Update on Removed Class Members for the Original Class Period
 1
 2         The current reunification status of removed class members for the original
 3
     class period is set forth in Table 2 below. The data presented in this Table 2 reflects
 4
 5 approximate numbers maintained by ORR as of at least July 7, 2019. These numbers
 6 are dynamic and continue to change as the reunification process moves forward.
 7
                    Table 2: Reunification of Removed Class Members
 8
      REUNIFICATION REPORTING METRIC                  NO.                   REPORTING
 9    PROCESS                                                               PARTY
      STARTING
10    POPULATION    Children in ORR care with parents 16                    Defs.
                    presently departed from the U.S.
11
12    PROCESS 1:
      Identify & Resolve Children with no “red flags” for             16    Defs.
13    Safety/Parentage   safety or parentage
      Concerns
14
      PROCESS 2:              Children with parent contact
15    Establish Contact       information identified                  16    Defs.
      with Parents in
16    Country of Origin       Children with no contact issues
                              identified by plaintiff or defendant    16    Defs. & Pls.
17
                              Children with parent contact
18                            information provided to ACLU by         16    Defs.
                              Government
19
      PROCESS 3:              Children for whom ACLU has
20    Determine               communicated parental intent for        14    Pls.
      Parental Intention      minor:
21    for Minor
22                               • Children whose parents             14    Pls.
                                   waived reunification
23
                                 • Children whose parents
24                                 chose reunification in             0     Pls.
25                                 country of origin
                                 • Children proceeding outside        0     Pls.
26                                 the reunification plan
27
28

                                               4                               18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7091 Page 6 of 18



                          Children for whom ACLU has not
 1                        yet communicated parental intent      1   Pls.
                          for minor:
 2                           • Children with voluntary
 3                              departure orders awaiting       0   Defs.
                                execution
 4
                             • Children with parental
 5                              intent to waive reunification   0   Defs.
                                documented by ORR
 6
                             • Children whose parents
 7                              ACLU has been in contact        0   Pls.
 8                              with for 28 or more days
                                without intent determined
 9                        Children whose parents steering
                          committee could not obtain            1   PIs
10                        parental preference
11   PROCESS 4:          Total children cleared Processes 1-
     Resolve             3 with confirmed intent for            0   Pls.
12   Immigration         reunification in country of origin
     Status of Minors to
13   Allow                  • Children in ORR care with
     Reunification              orders of voluntary             0   Defs.
14
                                departure
15                          • Children in ORR care w/o
16                              orders of voluntary             0   Defs.
                                departure
17                               o Children in ORR care
18                                  whose immigration           0   Defs.
                                    cases were dismissed
19
20
21
22
23
24
25
26
27
28

                                           5                          18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7092 Page 7 of 18



       C. Update Regarding Government’s Implementation of Settlement
 1
          Agreement
 2
         SETTLEMENT                  DESCRIPTION                   NUMBER
 3          PROCESS
     Election Forms 1           Total number of executed      408 (237 Parents/171
 4                              election forms received            Children)2
                                by the Government
 5                                 • Number who elect         249 (136 Parents/113
                                       to receive                   Children)
 6                                     settlement
                                       procedures
 7                                 • Number who               159 (101 Parents/58
                                       waive settlement            Children)3
 8                                     procedures
 9   Interviews                 Total number of class                 1414
                                members who received
10                              interviews
                                   • Parents who                       74
11                                     received
                                       interviews
12                                 • Children who                      67
                                       received
13                                     interviews
     Decisions                  Total number of CFI/RFI                66 5
14                              decisions issued for
                                parents by USCIS
15
16        1
            The number of election forms reported here is the number received by the
17 Government as of July 5, 2019.
          2
18          The number of children’s election forms is lower than the number of parent
   election forms because in many instances a parent electing settlement procedures
19 submitted an election form on his or her own behalf or opposing counsel e-mailed
20 requesting settlement implementation for the entire family, but no separate form was
   submitted on behalf of the child.
21        3
            The number of children’s waivers is lower because some parents have
22 submitted waivers only for themselves and some parents who have waived
23 reunification also waived settlement procedures and have therefore not provided a
   form for the child.
24        4
            Some individuals could not be interviewed because of rare languages; these
25 individuals were placed in Section 240 proceedings. This number includes credible
26 fear and reasonable fear interviews, as well as affirmative asylum interviews.
          5
              This number is the aggregate of the number of parents whose negative
27
28

                                             6                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7093 Page 8 of 18



                                    • Number of parents                66 6
 1                                     determined to
                                       establish CF or RF
 2                                     upon review by
                                       USCIS
 3                                  • Number of parents                 0
                                       whose CF or RF
 4                                     finding remains
                                       negative upon
 5                                     review by USCIS
                                Total number of CFI                    73 7
 6                              decisions issued for
                                children by USCIS
 7                                  • Number of                        73 8
                                       children
 8                                     determined to
                                       establish CF by
 9                                     USCIS
                                    • Number of                         0
10                                     children
                                       determined not to
11                                     establish CF by
                                       USCIS
12                              Total number of                         2
                                affirmative asylum
13                              decisions by USCIS
14
15 CF/RF determinations were reconsidered, number of parents whose negative CF/RF
   determination was unchanged, and individuals who were referred to Section 240
16 proceedings without interview because of a rare language. This number excludes 12
17 cases where a parent already had a Notice to Appeal from ICE or was already ordered
   removed by an IJ (which are included in the interview totals).
18
          6
            This number includes parents who received positive CF/RF determinations
19 upon reconsideration, parents who received a Notice to Appear based on their child’s
20 positive CF determination, and parents who were placed in Section 240 proceedings
   due to a rare language.
21        7
            This number is the aggregate of the number of children who received a
22 positive CF determination, the number of children who received a negative CF
23 determination, and children who were referred to 240 proceedings without interview
   because of a rare language.
24        8
            This number includes children who received a positive CF determination,
25 children who received a Notice to Appear as a dependent on their parent’s positive
26 CF determination, and children who were placed in Section 240 proceedings due to
   a rare language.
27
28

                                             7                              18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7094 Page 9 of 18



                                       • Number of parents               1
 1                                         granted asylum by
                                           USCIS
 2                                     • Number of                       19
                                           children granted
 3                                         asylum by USCIS
 4   Removals                       Number of class                 101 Parents10
                                    members who have been
 5                                  returned to their country
                                    of origin as a result of
 6                                  waiving the settlement
                                    procedures
 7
 8      D. Parents Who ICE Records Reflect Have Absconded After Being
           Released
 9
10       Absconders                    Number of Parents         16511
                                       who absconded from
11                                     enrollment in ATD
                                       (Alternatives To
12                                     Detention)
13
14      E. Update Regarding Identification of Expanded Class Members
15
           On April 25, 2019, the Court approved Defendants’ Plan for identifying
16
17 members of the expanded class. On June 7, based on discussions at the status
18 conference on that same day, the Court ordered Defendants to “deliver to Plaintiffs’
19
     counsel the first packet of information concerning children of the expanded Ms. L.
20
21 class members,” no later than June 14, 2019. ECF No. 424. On June 14, Defendants
22 delivered to Plaintiffs the first batch of information regarding the expanded class.
23
24         9
           This number includes children granted asylum as a dependent on their
25 parent’s asylum application.
26         10
                This number is as of July 5, 2019.
           11
27              Data from time period of May 4, 2018 to July 5, 2019.
28

                                                8                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7095 Page 10 of 18



     Defendants delivered the second batch of information regarding the expanded class
 1
 2 to Plaintiffs on July 10.
 3
           The agencies were unable to produce the second list of expanded-class
 4
 5 members by June 14. The government regrets not making that date, which appears
 6 to have resulted from the agencies’ lack of a fully settled, agreed-upon understanding
 7
     of the duration and sequencing of the steps that needed to be taken to complete the
 8
 9 list. After the agencies learned of the issue, they worked together to resolve it and
10 to take the steps needed to produce the second list. The agencies ultimately
11
     completed it and that second list was sent to the plaintiffs on July 10. The agencies
12
13 have adopted a firmer and better settled process based on the experience just
14 described and can continue to refine the process as they proceed through each list.
15
     The government appreciates the Court’s understanding as it works through this first-
16
17 of-its-kind process.
18         Defendants continue to work on the remaining batches of information
19
     regarding the expanded class, and will continue to produce these on a rolling basis.
20
21 ICE reports that is has received each of the remaining four lists of potential class
22 members and is reviewing those lists.
23
     F. Pending Motion Regarding Released Settlement Class Members
24
25      Based on recent discussions with Plaintiffs, Defendants believe this issue to
26 have been resolved.
27
28

                                              9                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7096 Page 11 of 18



        G. Children Awaiting Placement.
 1
 2         Plaintiffs sent an inquiry on May 15, 2019, regarding nine children who they
 3
     believed remained in ORR custody. Defendants have reviewed those cases and
 4
 5 provided a response to Plaintiffs regarding these nine children on June 3, 2019.
 6 Defendants have received no follow up inquiries from Plaintiffs on this issue and
 7
     believe it to have been resolved.
 8
 9      H. Government Processes, Procedures, and Tracking, for Separations Since
           June 26, 2018.
10
11            1. Data Requested by Plaintiffs

12         Defendants are providing Plaintiffs updated reports containing information
13
     regarding parents and children separated since the Court’s June 26, 2018
14
15 preliminary-injunction order on the Friday following the filing of each JSR.
16            2. Processes and Procedures
17
           Defendants provided a summary outline to the Court and to Plaintiffs
18
19 memorializing the processes, procedures, tracking, and communication between the
20 agencies that have been adopted by the agencies since June 26, 2018. The outline
21
   also included an overview of the options for separated parents and children to obtain
22
23 information about reunification options.
24         On March 4, 2019, Plaintiffs and lawyers for the children’s legal service
25
     providers sent comments and questions in response to the government’s proposals.
26
27 Defendants reviewed those comments and questions, and the parties met and
28

                                             10                            18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7097 Page 12 of 18



     conferred on April 15, 2019, regarding those inquiries. On May 28, 2019, Plaintiffs
 1
 2 sent additional comments related to Defendants’ proposals. Since receiving those
 3
     comments, Defendants have held several internal telephonic meetings, and have
 4
 5 spoken with representatives for the Bureau of Prisons and the U.S. Marshals Service
 6 to ensure that those entities are included in discussions regarding these processes
 7
     and procedures. On July 11, 2019, Defendants provided a comprehensive response
 8
 9 to Plaintiffs’ comments, and requested that the parties schedule a follow-up meet
10 and confer on these issues once Plaintiffs have reviewed Defendants’ response.
11
12
     II.     MS. L. PLAINTIFFS’ POSITION
13
           A. Steering Committee Outreach to Sponsors of Children of Expanded Class
14            Members
15
             Defendants provided Plaintiffs on June 14 with the first list of information
16
     concerning 189 children of expanded class members. The Steering Committee has
17
     been working steadily to reach as many children, parents, and sponsors in this
18
     group as possible.
19
             Defendants provided a second list of children of expanded class members on
20
     July 10. This second lists adds 602 more children. 12 Across both lists there are 791
21
     children of expanded class members identified so far.
22
23
24
             12
25           There were 139 children in the second list who were already on the first
   list. The figure of 602 children on the second list counts only children newly
26 disclosed. Plaintiffs continue to analyze the second list for any other errors that
27 could affect the number of children disclosed.
28

                                               11                              18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7098 Page 13 of 18




 1         Contact Efforts For First List Of 189 Children
 2         The government has provided phone numbers for sponsors of 183 children
 3 out of the 189 in the first list,13 and phone numbers for parents of six children. The
 4 Steering Committee has attempted to call all parents and all sponsors for whom the
 5 government provided phone numbers. By asking sponsors for the phone numbers
 6 of the child’s parent, the Steering Committee has been able to reach the parents of
 7 38 children.
 8         The Steering Committee continues with this outreach. It has had difficulty
 9 reaching sponsors due to incorrect numbers (e.g. numbers no longer in service) and
10 unanswered calls. The government indicated to Plaintiffs on June 24 that they were
11 confirming whether ICE possessed any additional contact information for this first
12 list of children; Plaintiffs await a response and will continue to confer with the
13 government about providing all phone numbers it has for the expanded class.
14         Second List of 602 More Children
15         On July 10, Defendants provided Plaintiffs with a 602 additional children of
16 expanded class members, with phone numbers for most parents of these children.
17 Plaintiffs are reviewing this information and will meet and confer with Defendants.
18 B.      Steering Committee Progress For June 26 Initial Class
19         The Steering Committee has successfully contacted and confirmed the
20 preferences of nearly all removed parents with respect to reunifications. On June
21 7, the government reported that, as of June 4, 19 children with removed parents
22 remained in ORR custody. The Committee has advised the government that no
23 preference will be forthcoming for one of those parents due to complex and
24 individualized family circumstances, leaving 18 children with removed parents in
25
           13
26           The government initially gave Plaintiffs phone numbers or address
   information for 82 sponsors. It added more phone numbers for sponsors on June
27 24, after a request from Plaintiffs.
28

                                              12                             18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7099 Page 14 of 18




 1 the operative group. The Committee has delivered preferences for the parents of 17
 2 of those children. The parent of the remaining child is seeking to return to the
 3 United States under the Settlement Agreement, and the Steering Committee has
 4 advised the government that the delivery of a parental reunification election in this
 5 case will therefore be delayed.
 6
     C. Children Whose Parents Have Submitted Preferences and Are Still Detained
 7
 8                         The Steering Committee continues to meet and confer with the
 9 Government about children who are still in ORR after the Steering Committee has
10 submitted a final reunification election.
11          D. Information-Sharing Proposals
12
                    On July 11, shortly before this JSR was due, the government provided
13
     Plaintiffs with a response to Plaintiffs’ May 28 proposal about information-sharing
14
     protocols for separations. Plaintiffs have not had a chance yet to review the
15
     government’s response.
16
17 III.     MMM-Dora Plaintiffs’ Report Regarding Settlement Implementation

18        The parties continue to work together to implement the settlement agreement approved
   on November 15, 2018. For purposes of this status report, the Dora and MMM Plaintiffs note the
19 following issues.
20 A. Reports of planned ICE raids and possible impact on Dora and MMM class members:
21           Over the past few weeks, there have been numerous reports of planned ICE raids
     targeting families who have received final orders of removal. See, e.g., Agency Says It Plans
22   Deportation Operation Aimed at Undocumented Families, NY Times June 19,
     2019, https://www.nytimes.com/2019/06/19/us/politics/trump-immigration-deportation-family-
23   separation.html?module=inline. Because a number of the targeted families may include Dora and
     MMM class members, class counsel emailed Government attorney Sarah Fabian on June 21,
24   2019 to inquire about the Government’s plans to ensure that no class members are wrongfully
     deported. Class counsel noted concern that Dora and MMM class members, who may have final
25   orders but be entitled to settlement relief, may be targeted during those raids and removed,
     notwithstanding the binding settlement agreement and this Court’s order that settlement class
26   members cannot be removed before making a knowing and voluntary settlement election. Class
     counsel therefore requested that the Government provide information about procedures that are
27   in place to identify such class members in advance of the raids, to provide notice to class counsel

28

                                                     13                                  18cv428 DMS MDD
 Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7100 Page 15 of 18



     of their arrest, and to ensure that they are not deported without an opportunity to take advantage
 1 of the settlement procedures that apply to them. Having received no response from the
     Government, class counsel emailed again requesting an update on June 27, 2019 but have
 2 received no response from the Government.
 3            Today, several reputable news sources have reported that the ICE raids are now planned
     for this weekend. See, e.g., ICE Deportation Raids Will Likely Start This Weekend, Vox, July 11,
 4   2019, https://www.vox.com/2019/7/11/20690251/immigration-raids-deportation-ice-trump-new-
     york-times. Advocates in border areas have received word that up to a one thousand families
 5   detained in the course of the ICE raids are expected to arrive at the South Texas Family
     Residential Center, an ICE detention facility in Dilley, Texas that houses detained immigrants. In
 6   light of these reports and the Government’s lack of response to our queries, class counsel are
     concerned about whether there are procedures in place to ensure that the settlement agreement
 7   will be honored during this process and that class members will not be removed without notice or
     an opportunity to take advantage of their rights under the settlement agreement.
 8
     B. Update relating to the pending motion regarding released settlement class members
 9
     On January 10, 2019, the Dora and MMM Plaintiffs filed a Motion to Enforce the Settlement
10 Agreement for Class Members Who Have Not Submitted Executed Waiver Forms (ECF
     342). After that motion was filed, the Government agreed to put in place a system where class
11 members would be identified and not deported without being given notice of their rights
     under the November 15, 2018 settlement agreement and an opportunity to make an election with
12 respect to those rights. The Court confirmed this agreement in its Court Order dated February 22,
     2019 (ECF 362).
13
     After further discussions, the Government provided additional data relating to class
14 members, and class counsel are using that data to conduct further outreach to released class
     members. Although the data continues to be incomplete, class counsel are continuing to conduct
15 outreach based on the data that has been provided and will reassess. The Government has agreed
     to inform class counsel of any additional data they may obtain that could assist with this
16 outreach. Plaintiffs reserve their right to return to the Government for more information and/or to
     seek relief from this Court if needed.
17
     Finally, the Government has taken the position that class members are required to submit an
18 affirmative election by submitting a completed waiver form before receiving an interview.
     Plaintiffs do not agree that that is a requirement under the settlement, and continue to reserve
19 their rights on this issue. However, in order to help facilitate administration of the
     settlement, class counsel have continued to obtain forms for class members as they are identified
20 and to transmit those forms to the Government as they are received.
21 At this time, and in light of the agreements made with the Government described in the
     preceding paragraphs, Plaintiffs withdraw their pending motion (ECF 342) and will continue to
22 report to this Court on the status of issues relating to that motion in subsequent joint status
     reports. Should any further disputes on these issues arise, Plaintiffs reserve their right to seek
23 relief from this Court as necessary and appropriate.
24 C. Discrepancies in statistical reporting on settlement implementation
25 As the Court is aware, the Government has included in the ongoing status reports certain
     statistics related to implementation of the MMM/Dora/Ms. L settlement agreement, including the
26 total number of executed settlement forms provided to the Government and the number of forms
     in which a class member elected to receive settlement procedures. For the last several weeks,
27 class counsel have been attempting to resolve a discrepancy between the numbers reported by the
28

                                                      14                                    18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7101 Page 16 of 18



     Government and the numbers reflected in class counsel’s internal records. Specifically, class
 1 counsel’s internal records reflect that the Government has been provided with approximately 60
     more forms than what the Government has been reporting in the joint status reports. Class
 2 counsel have refrained from raising this issue with the Court based on the belief that the parties
     could resolve the issue on their own. However, given that this ongoing issue is still unresolved
 3 and the parties have not made progress since the last status report (despite class counsel
     providing the Government with its internal tracking records and several forms that may have
 4 been missing from the Government’s reporting), class counsel felt compelled to bring this issue
     to the Court’s attention. Below are the statistics, as of July 1, 2019, that class counsel are able to
 5 report based on their internal records:
 6     Settlement Process       Description                               Number
       Election Forms           Total number of executed election         428 (254 parents; 174
 7                              forms sent to the Government              children)
                                       • Number who elected to            259 invoke (145
 8                                     receive settlement procedures      parents; 114 children)
                                       • Number who waived                169 waive (109
 9                                     settlement procedures              parents; 60 children)
10 .
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      15                                    18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7102 Page 17 of 18




 1 DATED: July 11, 2019              Respectfully submitted,
 2                                   /s/ Lee Gelernt
 3                                   Lee Gelernt*
                                     Judy Rabinovitz*
 4                                   Anand Balakrishnan*
 5                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
 6                                   125 Broad St., 18th Floor
 7                                   New York, NY 10004
                                     T: (212) 549-2660
 8                                   F: (212) 549-2654
 9                                   lgelernt@aclu.org
                                     jrabinovitz@aclu.org
10                                   abalakrishnan@aclu.org
11
                                     Bardis Vakili (SBN 247783)
12                                   ACLU FOUNDATION OF SAN DIEGO
13                                   & IMPERIAL COUNTIES
                                     P.O. Box 87131
14                                   San Diego, CA 92138-7131
15                                   T: (619) 398-4485
                                     F: (619) 232-0036
16                                   bvakili@aclusandiego.org
17
                                     Stephen B. Kang (SBN 292280)
18                                   Spencer E. Amdur (SBN 320069)
19                                   AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
20
                                     39 Drumm Street
21                                   San Francisco, CA 94111
                                     T: (415) 343-1198
22
                                     F: (415) 395-0950
23                                   skang@aclu.org
                                     samdur@aclu.org
24
25                                   Attorneys for Petitioners-Plaintiffs
                                           *Admitted Pro Hac Vice
26
27
28

                                       16                             18cv428 DMS MDD
Case 3:18-cv-00428-DMS-MDD Document 432 Filed 07/11/19 PageID.7103 Page 18 of 18



                                     JOSEPH H. HUNT
 1                                   Assistant Attorney General
 2                                   SCOTT G. STEWART
                                     Deputy Assistant Attorney General
 3                                   WILLIAM C. PEACHEY
 4                                   Director
                                     WILLIAM C. SILVIS
 5                                   Assistant Director
 6
                                     /s/ Sarah B. Fabian
 7                                   SARAH B. FABIAN
 8                                   Senior Litigation Counsel
                                     NICOLE MURLEY
 9                                   Trial Attorney
10                                   Office of Immigration Litigation
                                     Civil Division
11                                   U.S. Department of Justice
12                                   P.O. Box 868, Ben Franklin Station
                                     Washington, DC 20044
13                                   (202) 532-4824
14                                   (202) 616-8962 (facsimile)
                                     sarah.b.fabian@usdoj.gov
15
16                                   ADAM L. BRAVERMAN
                                     United States Attorney
17                                   SAMUEL W. BETTWY
18                                   Assistant U.S. Attorney
19
                                     Attorneys for Respondents-Defendants
20
21
22
23
24
25
26
27
28

                                      17                           18cv428 DMS MDD
